Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the previous double patenting rejections. The previous double patenting rejections are withdrawn because the applicant has amended the claims to include claim language that was not found in the references cited in the previous double patenting rejections.

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 06/14/2022, with respect to the previous claim objections and 112 rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claim objections and 112 rejection(s). Please see below.

Applicant's arguments filed 06/14/2022 regarding the previous prior art rejections of the independent claims have been fully considered but they are not persuasive. 
Applicant argues previously cited Jones does not teach the limitation “wherein the counterwound first and second conductors serve as a return path for a current passing through the central conductor.”
The examiner respectfully disagrees. Jones does teach “wherein the counterwound first and second conductors serve as a return path for a current passing through the central conductor.” Jones teaches in ¶0066, wherein the return path of the of the decoupling current is the coaxial shield 33b. ¶0087, teaches that the tight weave mesh 81 serves as the outer shielding of the flexible coaxial cable. Therefore, the tight weave mesh also serves as the return path the decoupling current. ¶0087 also discloses that the decoupling current is provided by multi-stranded wire 86 (which is inside the tight weave mesh 81) and inner conductor 8 is removed. Therefore, Jones does teach “wherein the counterwound first and second conductors serve as a return path for a current passing through the central conductor.” 

Claim Objections
Claim 21 is objected to because of the following informalities:  grammatical error. The “Wherein” is capitalized when it should not be.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding clam 13, the claim discloses “comprising at least one coil-interfacing wire extending from each coupling electronics unit to an interface connector”. However, claim 10 (which claim 13 depends from) also discloses “a coil-interfacing cable extending between the coupling electronics unit and an interfacing connector of the RF coil array”. It is unclear if the “coil-interfacing wire” is the same or different from the “coil-interfacing cable”. 

Regarding clam 20, the claim discloses “further comprising a connector configured to couple one or more coupling electronics units to a coil-interfacing cable”. However, claim 16 (which claim 20 depends from) also discloses “a coil-interfacing cable”. It is unclear if these are the same or different coil-interfacing cables.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10, 12-14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2013/0137969).

Regarding claim 1, Jones teaches a radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, comprising: 
	a loop portion comprising distributed capacitance conductors [¶0057-0059 and Fig. 2, wherein loop coils are shown. The loop coils include conductors that are formed from coaxial cables, with the other insulator removed. Therefore, the coaxial cable conductors will have distributed capacitances. Further, the distributed capacitance is also provided by the circuit boards for all elements/loops 21. See also rest of reference.]; 
	a coupling electronics portion including a pre-amplifier [¶0062-0064 and Fig. 3, see preamplifier 31 and preamplifier cable 33. See also rest of reference.]; and 
	a stretchable layer of material to which the loop portion and coupling electronics portion are attached [¶0060, wherein the loops and circuit boards are attached to the flexible substrate 2. ¶0083, wherein the stretchable material can include neoprene, which is an elastomer and stretchable. See also ¶0038-0039 and rest of reference.],
 	a coil-interfacing cable extending between the coupling electronics portion and an interfacing connector of the RF coil assembly [Fig. 9, wherein overall stretchable conductor 80 is coming from protective layer 26, wherein protective layer is used to protect boards 30/40. ¶0064 and Fig. 3, wherein preamplifier 31 is located on board 30. Therefore, the stretchable conductor 80 is between an interfacing connector of the RF assembly (which provides the decoupling current) and the preamplifier 31. See also rest of reference.], wherein the coil-interfacing cable comprises a first conductor and a second conductor counterwound around a length of a central conductor [See Fig. 9 and ¶0087, wherein the tight weave mesh 81 can be used for cables 33 as well, see also inner conductors. The tight weave mesh includes counterwound conductors. See also rest of reference.], and 
wherein the counterwound first and second conductors serve as a return path for a current passing through the central conductor [¶0066, wherein the return path of the of the decoupling current is the coaxial shield 33b. ¶0087, teaches that the tight weave mesh 81 serves as the outer shielding of the flexible coaxial cable. Therefore, the tight weave mesh also serves as the return path the decoupling current. ¶0087 also discloses that the decoupling current is provided by multi-stranded wire 86 (which is inside the tight weave mesh 81) and inner conductor 8 is removed. See also rest of reference.].

Regarding claim 2, Jones further teaches wherein the stretchable layer of material comprises one or more of an elastomeric material, a polyester material, cotton, and wool [¶0083, wherein the stretchable material can include neoprene, which is an elastomer. ¶0055, wherein the coils are attached to a blanket, wherein it known that blankets include wool, cotton, or polyester material. See also rest of reference.].

Regarding claim 3, Jones further teaches wherein the stretchable layer of material is in the form of a sleeve adapted to fit over one or more of an arm, a hand, a wrist, an elbow, a leg, a foot, an ankle, and a knee of a subject to be imaged [Fig. 13, wherein the coil is adapted to fit over the arm of the patient. See also Fig. 7, wherein the coil is adapted to fit over the legs of the patient. See also rest of reference.].

Regarding claim 5, Jones further teaches wherein the coupling electronics portion further includes a decoupling circuit [¶0059, boards 30 and 40 provide decoupling and impedance matching.] and an impedance inverter circuit, the impedance inverter circuit comprising an impedance matching network and an input balun  [¶0059, boards 30 and 40 provide decoupling and impedance matching and boards are connected to baluns 50. See also ¶0064-0065. See also rest of reference.].

Regarding claim 6, Jones further teaches wherein the pre-amplifier comprises a low input impedance pre-amplifier optimized for high source impedance [¶0069. See also ¶0064-0068 and rest of reference.], and wherein the impedance matching network provides the high source impedance [¶0066-0069, wherein impedance matching provides high impedance. See also rest of reference.].

Regarding claim 10, Jones further teaches a radio frequency (RF) coil array for a magnetic resonance imaging (MRI) system, comprising: 
	a plurality of RF coils, each RF coil comprising: 
	an integrated capacitor coil loop [¶0057-0059 and Fig. 2, wherein loop coils are shown. The loop coils include conductors that are formed from coaxial cables, with the outer insulator removed. Therefore, the coaxial cable conductors will are integrated capacitors. Further, the integrated capacitance is also provided by the circuit boards for all elements/loops 21. See also rest of reference.]; and
	 a coupling electronics unit including a pre-amplifier and impedance matching network configured to generate a high blocking impedance [¶0062-0064 and Fig. 3, see preamplifier 31 and preamplifier cable 33. ¶0066-0069, wherein impedance matching provides high impedance. See also rest of reference.]; and 
	a stretchable layer of material, each RF coil attached to the stretchable layer of material [¶0060, wherein the loops and circuit boards are attached to the flexible substrate 2. ¶0083, wherein the stretchable material can include neoprene, which is an elastomer and stretchable. See also ¶0038-0039 and rest of reference.];
	a coil-interfacing cable extending between the coupling electronics unit and an interfacing connector of the RF coil array [Fig. 9, wherein overall stretchable conductor 80 is coming from protective layer 26, wherein protective layer is used to protect boards 30/40. ¶0064 and Fig. 3, wherein preamplifier 31 is located on board 30. Therefore, the stretchable conductor 80 is between an interfacing connector of the RF assembly (which provides the decoupling current) and the preamplifier 31. See also rest of reference.], wherein the coil-interfacing cable comprises a first conductor and a second conductor counterwound around a length of a central conductor [See Fig. 9 and ¶0087, wherein the tight weave mesh 81 can be used for cables 33 as well, see also inner conductors. The tight weave mesh includes counterwound conductors. See also rest of reference.]; and 3Application No. 16/463,393 Reply to Non-Final Office Action of March 30, 2022 
wherein the counterwound first and second conductors serve as a return path for a current passing through the central conductor [¶0066, wherein the return path of the of the decoupling current is the coaxial shield 33b. ¶0087, teaches that the tight weave mesh 81 serves as the outer shielding of the flexible coaxial cable. Therefore, the tight weave mesh also serves as the return path the decoupling current. ¶0087 also discloses that the decoupling current is provided by multi-stranded wire 86 (which is inside the tight weave mesh 81) and inner conductor 8 is removed. See also rest of reference.].

Regarding claim 12, Jones further teaches wherein the plurality of RF coils are positioned at non-fixed positions relative to each other [¶0033, wherein the coils are part of a flexible blanket that is draped over the patient. The flexible blanket can bend and fold and therefore, the coils are positioned at non-fixed positions relative to each other. See also rest of reference.].

Regarding claim 13, Jones further teaches further comprising at least one coil-interfacing wire extending from each coupling electronics unit to an interface connector [¶0070, wherein the preamplifier cable 33 is used to connect the preamplifier to the MR scanner and the preamplifier cable is a coaxial cable ¶0066. See also baluns which are formed from coaxial cables ¶0070-0071. See also Fig. 3, preamplifier cable 33 and wire 34. See also Fig. 9 and stretchable conductor 80. See also rest of reference.].

Regarding claim 14, Jones further teaches wherein each RF coil is movable in multiple dimensions relative to other RF coils of the RF coil array [¶0033, wherein the coils are part of a flexible blanket that is draped over the patient. The flexible blanket can bend and fold and therefore, the coils are positioned at non-fixed positions relative to each other. See also rest of reference.].

Regarding claim 21, Jones further teaches wherein the input balun includes two input terminals and two output terminals [Fig. 4, wherein the baluns 50 are shown. The baluns 50 show two inputs and two outputs. See also rest of reference.]; and Wherein the one of the two output terminals of the input balun is connected to a ground connection and the other output terminal is connected to the impedance matching network [Fig. 3-4, wherein the baluns 50 are shown. The baluns 50 have an output that is connected to one terminal of preamplifier cable 33, which is then connected to preamplifier 31 ground, see ¶0064. ¶0059 and ¶0065, boards 30 and 40 provide decoupling and impedance matching and boards are connected to another output of the balun 50. See Figs. 2-3 and rest of reference as well.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jones, in view of Nordmeyer-Massner (US 7,619,416).

Regarding claim 4, Jones teaches the limitations of claim 1, which this claim depends from.
	Jones further teaches wherein the stretchable layer of material is in the form of a shape adapted to fit over one or more of a neck, a chest, and a torso of a subject to be imaged [See Fig. 7, wherein the flexible housing conforms around the torso. See Fig. 6, which form fits the chest and neck of the patient, ¶0078. See also rest of reference.].
	However, Jones is silent in teaching the shape is a cylinder.
	Nordmeyer-Massner, which is also in the field of MRI,  further teaches wherein the stretchable layer of material is in the form of a cylinder [See Fig. 4 and 6-7, wherein the flexible housing is cylindrical in shape. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jones and Nordmeyer-Massner because both references teach flexible housings so that the RF coil array can conform to a patient’s body and because Nordmeyer-Massner teaches it is known in the art to shape the flexible housing as a cylinder to surround all sides of the patient’s body [Nordmeyer-Massner – Fig. 4, 6-7. See also rest of reference.].

Regarding claim 11, Jones teaches the limitations of claim 10, which this claim depends from.
	Jones further teaches wherein each RF coil is fastened on the stretchable layer of material [¶0060. See also rest of reference.].
	Nordmeyer-Massner, which is also in the field of MRI,  further teaches wherein each RF coil is sewn on the stretchable layer of material [Col. 2, lines 45-49. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jones and Nordmeyer-Massner because both references teach flexible housings so that the RF coil array can conform to a patient’s body and because Nordmeyer-Massner teaches it is known in the art to sew the conductors of the RF coil to the flexible housing in order to fasten the coil and flexible housing [Nordmeyer-Massner – Col. 2, lines 45-49. See also rest of reference.].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jones, in view of Erickson (US 2007/0279061).

Regarding claim 7, Jones teaches the limitations of claim 1, which this claim depends from.
	Jones further teaches wherein the distributed capacitance conductors comprise two parallel conductors separated by a dielectric material, a capacitance of the loop portion is a function of a spacing between 43WO 2018/098255PCT/US2017/062983 the two parallel conductors, a position and/or number of cuts on the two parallel conductors, and the dielectric material [See Fig. 8 and ¶0059, wherein the coaxial cable conductors are separated by the dielectric and a capacitance is formed according to the pacing between  the two parallel conductors, a position and/or number of cuts on the two parallel wires, and the dielectric material (cuts seen in fig. 8). See also rest of reference that discloses use of coaxial conductors.].
	However, Jones is silent in teaching encapsulated by a dielectric material.
	Erickson, which is also in the field of MRI, teaches wherein the coaxial conductor is encapsulated and separated by a dielectric material  [¶0061, wherein air is the dielectric for the coaxial cable. Air will also encapsulate the coaxial cable. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jones with the teachings of Erickson because said prior art are in the field of RF coils for MRI and Jones teaches using distributed capacitors in the RF coil array. Further, Erickson teaches it is known for air to the be the dielectric in coaxial cables [Erickson - ¶0061]  and Jones also teaches using coaxial cables as conductors for RF coils [Jones - ¶0058-0059].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jones, in view of Wong (US 6,980,000). 

Regarding claim 8, Jones teaches the limitations of claim 1, which this claim depends from.
	However, Jones is silent in teaching wherein the loop portion is void of any capacitive and inductive lumped components along an entire length of the loop portion between terminating ends thereof.
	Wong further teaches wherein the loop portion is void of any capacitive and inductive lumped components along an entire length of the loop portion between terminating ends thereof [Fig. 2a, wherein there are no additional capacitors/inductors in the loop portion of the coil. See also rest of reference. The loop portion has ends denoted by references A, D, and 37 and the tuning capacitor is located away from the ends and not in the loop portion. See also Fig. 2b, wherein the tuning capacitor is located away from the ends A/D and the inner and outer conductors have ended. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jones and Wong because both Jones and Wong are in the field of RF coils for MRI and both teach using distributed capacitors in the RF coil array. Further, Wong teaches that the RF coils are formed from coaxial cables has the benefit of complete exclusion/containment of the electric field [Wong – Col. 6, lines 53-56] and Jones also teaches using coaxial cables as conductors for RF coils [Jones - ¶0058-0059].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jones, in view of Chu (US 2013/0093425).

Regarding claim 15, Jones teaches the limitations of claim 1, which this claim depends from.
	Jones further teaches wherein each RF coil is not fixedly coupled to the other RF coils [¶0033, wherein the coils are part of a flexible blanket that is draped over the patient. The flexible blanket can bend and fold and therefore, the coils are positioned at non-fixed positions relative to each other. See also rest of reference.].
	However, Jones is silent in teaching such that each RF coil has an adjustable and variable amount of overlap with the other RF coils of the RF coil array.
	Chu, which is also in the field of MRI, teaches wherein each RF coil is not fixedly coupled to the other RF coils such that each RF coil has an adjustable and variable amount of overlap with the other RF coils of the RF coil array [See Figs. 1-4, wherein the coils can be repositioned to have different configurations of overlap. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jones and Chu because both Jones and Chu teach flexible RF coils arrays to conform to a patient’s body [Chu - ¶0020] and because Chu teaches that it is beneficial to allow the RF coils of the array to have varying overlap to provide decoupling/coupling of the RF coils of the array [Chu - ¶0002-0003. See also rest of reference.]. 

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jones, in view of Leussler (US 2008/0204021).

Regarding claim 16, Jones teaches a radio frequency (RF) coil array for a magnetic resonance imaging (MRI) system, comprising: 
	a stretchable clothing adapted to fit on a body of a subject to be imaged [¶0060, wherein the loops and circuit boards are attached to the flexible substrate 2. ¶0083, wherein the stretchable material can include neoprene, which is an elastomer and stretchable. See also ¶0038-0039 and rest of reference.]; and 
	a plurality of RF coils coupled to the stretchable clothing, each RF coil comprising: 
	an integrated capacitor coil loop [¶0057-0059 and Fig. 2, wherein loop coils are shown. The loop coils include conductors that are formed from coaxial cables, with the outer insulator removed. Therefore, the coaxial cable conductors will are integrated capacitors. Further, the integrated capacitance is also provided by the circuit boards for all elements/loops 21. See also rest of reference.]; 
	a coupling electronics unit including a pre-amplifier and impedance matching network configured to generate a high blocking impedance [¶0062-0064 and Fig. 3, see preamplifier 31 and preamplifier cable 33. ¶0066-0069, wherein impedance matching provides high impedance. See also rest of reference.];
	a coil-interfacing cable extending between the coupling electronics unit and an interfacing connector of the RF coil array [Fig. 9, wherein overall stretchable conductor 80 is coming from protective layer 26, wherein protective layer is used to protect boards 30/40. ¶0064 and Fig. 3, wherein preamplifier 31 is located on board 30. Therefore, the stretchable conductor 80 is between an interfacing connector of the RF assembly (which provides the decoupling current) and the preamplifier 31. See also rest of reference.], wherein the coil-interfacing cable comprises a first conductor and a second conductor counterwound around a length of a central conductor [See Fig. 9 and ¶0087, wherein the tight weave mesh 81 can be used for cables 33 as well, see also inner conductors. The tight weave mesh includes counterwound conductors. See also rest of reference.]; and 
wherein the counterwound first and second conductors serve as a return path for a current passing through the central conductor [¶0066, wherein the return path of the of the decoupling current is the coaxial shield 33b. ¶0087, teaches that the tight weave mesh 81 serves as the outer shielding of the flexible coaxial cable. Therefore, the tight weave mesh also serves as the return path the decoupling current. ¶0087 also discloses that the decoupling current is provided by multi-stranded wire 86 (which is inside the tight weave mesh 81) and inner conductor 8 is removed. See also rest of reference.].
	However, Jones is silent in teaching a stretchable headwear adapted to fit on a head of a subject to be imaged and a plurality of RF coils coupled to the stretchable headwear (emphasis added to silent portions). 
	Leussler, which is also in the field of MRI, teaches a stretchable headwear adapted to fit on a head of a subject to be imaged [Fig. 1 and ¶0022, wherein cap 42 with coils is shown. ¶0005, wherein the coils are formed on stretchable layers. See also rest of reference.]; and a plurality of RF coils coupled to the stretchable headwear [Fig. 1 and ¶0022, wherein cap 42 with coils is shown. ¶0005, wherein the coils are formed on stretchable layers. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jones and Leussler because both Jones and Leussler teach using flexible/stretchable materials to allow an RF coil array to conform to a patient’s body and Leussler further teach that it is known in the art to provide a coil array for the head of an patient to be imaged using the stretchable/flexible material so signals from the head can be acquired [Leussler – Fig. 1, head coil array 42]. 

Regarding claim 17, Jones and Leussler teach the limitations of claim 16, which this claim depends from.
	Jones is silent in teaching wherein when the stretchable headwear is not worn by the subject, a first RF coil of the plurality of RF coils is separated from a second RF coil of the plurality of RF coils by a first distance, and when the stretchable headwear is worn by the subject, the first RF coil is separated from the second RF coil by a second distance that is longer than the first distance, and wherein a diameter of the first RF coil is the same when the stretchable headwear is not worn by the subject and when the stretchable headwear is worn by the subject.
	Leussler further teaches wherein when the stretchable headwear is not worn by the subject, a first RF coil of the plurality of RF coils is separated from a second RF coil of the plurality of RF coils by a first distance, and when the stretchable headwear is worn by the subject, the first RF coil is separated from the second RF coil by a second distance that is longer than the first distance, and wherein a diameter of the first RF coil is the same when the stretchable headwear is not worn by the subject and when the stretchable headwear is worn by the subject [See Fig. 3B, wherein when a patient of larger size puts on the garment, the coils are displaced further apart than when a patient of smaller size or no one at all has the garment on. See also ¶0032-0033 wherein the coils themselves to do not stretch, only the fabric that the coils are on are stretched. Further, a cap 42 can be made similarly. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jones and Leussler because both Jones and Leussler teach using flexible/stretchable materials to allow an RF coil array to conform to a patient’s body and Leussler further teach that it is known in the art to provide a coil array for the head of an patient to be imaged using the stretchable/flexible material so signals from the head can be acquired [Leussler – Fig. 1, head coil array 42].

Regarding claim 19, Jones and Leussler teach the limitations of claim 16, which this claim depends from.
	Jones further teaches wherein each coupling electronics unit is housed in a common housing [Fig. 3 shows that the preamplifier 31 and board 30 are located together. Fig. 2, shows that the board 30 is located inside the flexible housing 1b (see Figs. 5A-B). See also rest of reference.].

Regarding claim 20, Jones and Leussler teach the limitations of claim 16, which this claim depends from.
	Jones and Leussler both further teach further comprising a connector configured to couple one or more coupling electronics units to a coil-interfacing cable  [Fig. 9 and ¶0070 and ¶0087, wherein the preamplifier cable 33 is used to connect the preamplifier to the MR scanner and the preamplifier cable is a coaxial cable ¶0066. See also baluns which are formed from coaxial cables ¶0070-0071. See also Fig. 3, preamplifier cable 33 and wire 34. All elements include connection points and therefore, connectors. See also rest of reference.].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jones, in view of previously cited Leussler, and in further view of previously cited Wong, and in further view of previously cited Erickson.

Regarding claim 18, Jones and Leussler teach the limitations of claim 16, which this claim depends from.
	Jones further teaches wherein the integrated capacitor coil loop comprises two parallel conductors separated by a dielectric material [See Fig. 8-9, wherein the coaxial cable conductors are separated by the dielectric. See also rest of reference.].
	However, Jones and Leussler are silent in teaching encapsulated by a dielectric material, the two parallel conductors maintained separate by the dielectric material along an entire length of the loop portion between terminating ends thereof.
	Wong, which is also in the field of MRI, teaches wherein the integrated capacitor coil loop comprises two parallel conductors separated by a dielectric material, the two parallel conductors maintained separate by the dielectric material along an entire length of the loop portion between terminating ends thereof [Fig. 2a-b, wherein there is an inner conductor 36 and an outer conductor 40 separated by a dielectric. See also Fig. 3a, 4a, 5a and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jones and Leussler with the teachings of Wong because both all said prior art are in the field of RF coils for MRI and both Jones and Wong teach using distributed capacitors in the RF coil array. Further, Wong teaches that the RF coils are formed from coaxial cables has the benefit of complete exclusion/containment of the electric field [Wong – Col. 6, lines 53-56] and Jones also teaches using coaxial cables as conductors for RF coils [Jones - ¶0058-0059]. 
	Jones, Leussler, and Wong are silent in teaching encapsulated by a dielectric material.
	Erickson, which is also in the field of MRI, teaches wherein the coaxial conductor is encapsulated and separated by a dielectric material  [¶0061, wherein air is the dielectric for the coaxial cable. Air will also encapsulate the coaxial cable. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jones, Leussler and Wong with the teachings of Erickson because all said prior art are in the field of RF coils for MRI and both Wong and Jones teach using distributed capacitors in the RF coil array. Further, Erickson teaches it is known for air to the be the dielectric in coaxial cables [Erickson - ¶0061]  and Wong teaches that the RF coils are formed from coaxial cables has the benefit of complete  exclusion/containment of the electric field [Wong – Col. 6, lines 53-56] and Jones also teaches using coaxial cables as conductors for RF coils [Jones - ¶0058-0059]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0293192 teaches it is known/conventional that an outer conductor of a coaxial cable is used for a return path of current passing through the central conductor [¶0006].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896